Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Examiner’s Amendment and Examiner’s Reasons for Allowance action is in response to the filing of 12/20/2021. Claims 2-4 have been cancelled and claims 1 has been amended. Therefore claims 1, 5-7 are presently pending in the application and have been considered as follows.

Response to Amendments
Applicant's drawings have been amended in light of the previous objection to the specification.  The drawings have been entered. 
In light of applicant’s amendments, all previously raised rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Randall Jones (Reg. No. 70662) on January 24, 2022.
The application has been amended as follows:
AMENDMENTS TO THE CLAIMS  
1. (Currently Amended) A secure logic chip for preventing data leakage, comprising: 
an unsecure section and a secure section, wherein said secure section is inaccessible to malicious intrusion through secure fabrication, so as to secure entire said secure logic chip, wherein: 
said secure section comprises an input/output area communicating with said unsecure section comprising an external area; 
said external area contains logic blocks; 
said input/output area contains a random number generator, a random rail, a first logic gate, a second logic gate, and a multiplexer;
said random number generator outputs a secure random logic value along said random rail; 
said random rail communicates with said first logic gate and said second logic gate; 
said first logic gate encodes a selected single rail input into said secure logic chip with said secure random logic value so as to produce a secured dual--rail representation for input into said external area; 
wherein said second logic gate decodes a dual rail signal from said external area selected by said  multiplexer, with said secure random logic value, so as to produce a secured single rail signal output from said secure logic chip; and 
wherein said input/output area is integrated within said secure logic chip through the secure fabrication of quilt packaging.  
2. (Canceled)  

4, (Canceled)  
5. (Previously Presented) The secure logic chip as in claim 1, wherein said first logic gate and said second logic gate is an XOR gate.  
6. (Previously Presented) The secure logic chip as in claim 1, wherein said external area contains a first logic block and a second logic block; said first logic block and said second logic block communicating with said first logic gate and said multiplexer; said first logic block having an inverter along a rail communicating with said input/output area. 
7. (Previously Presented) The secure logic chip as in claim 6, wherein said second logic block has at least one inverter in such a way that it is not identical to said first logic block.   

Allowable Subject Matter
Terminal Disclaimer submitted on 1/28/2022 has been reviewed and accepted. 
Claims 1, 5-7 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:

Prior art of record teaches the following:
Fujino et al. (US 2013/0129083 A1) teaches an invention that provides an integrated memory circuit applicable to an S-box of a cryptographic circuit, the integrated memory circuit having a row decoder, a column decoder, and a sense amplifier composed of a domino-RSL circuit, wherein data reading and data writing from/to memory cells of a memory cell array are performed via two complementary bit lines, and the transition probability of a signal line is equalized by input of random-number data supplied from a random-number generating circuit using an arbiter circuit. 
Hall et al. (US 9,620,473 B1) teaches first and second integrated devices each have an optical component and a plurality of interconnect structures disposed one edge thereon. The first edge surface of the second integrated device is positioned contiguous to the first edge surface of the first integrated device. The interconnect structures disposed on the first integrated device are in physical contact with the interconnect structures disposed on the edge surface of the second integrated device so as to provide alignment for conveying at least one signal between the optical components on the first and second integrated devices.
Tanimura et al. (US 2012/0105099 A1) teaches a homogenous dual-rail logic for DPA attack resistive secure circuit design is disclosed. According to one embodiment, an HDRL circuit comprises a primary cell and a complementary cell, wherein the complementary cell is an identical duplicate of the primary cell. The HDRL circuit comprises a first set of inputs and a second set of inputs, wherein the second set of inputs are a negation of the first set of inputs. The HDRL circuit has a differential power at a level that is resistive to DPA attacks (Abstract, fig. 11).
However, none of the prior art of record teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The prior art of record is silent on "an unsecure section and a secure section, wherein said secure section is inaccessible to malicious intrusion through secure fabrication, so as to secure entire said secure logic chip, wherein: said secure section comprises an input/output area communicating with said unsecure section comprising an external area; said external area contains logic blocks; said input/output area contains a random number generator, a random rail, a first logic gate, a second logic gate, and a multiplexer; said random number generator outputs a secure random logic value along said random rail; said random rail communicates with said first logic gate and said second logic gate; said first logic gate encodes a selected single rail input into said secure logic chip with said secure random logic value so as to produce a secured dual--rail representation for input into said external area; wherein said second logic gate decodes a dual rail signal from said external area selected by said multiplexer, with said secure random logic value, so as to produce a secured single rail signal output from said secure logic chip; and wherein said input/output area is integrated within said secure logic chip through the secure fabrication of quilt packaging", in combination with all other claim limitations, as it has been recited in independent claim 1.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/29 January 2022/
/ltd/